Citation Nr: 1327353	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  06-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung disability to include as due to exposure to asbestos or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to October 1968, including service in Vietnam from October 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a statement in July 2013, the Veteran again raised the claim of service connection for a skin condition, which is referred to the RO of appropriate action. 

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has alleged that he was exposed to asbestos at Fort Benjamin Harrison and at Fort Jackson.    

Following the Board's remand in July 2012, additional development was undertaken to verify the Veteran's allegation that he was exposed to asbestos while serving at Fort Benjamin Harrison.  In June 2013, the RO made a formal finding of the lack of information to corroborate the Veteran's allegation.  

The same development is required for the Veteran's allegation of asbestos exposure at Fort Jackson, which was inadvertently omitted in the Board's remand.   






Accordingly, the case is REMANDED for the following action:

1.  Contact the Chief of Public Affairs Plans & Outreach Branch, U.S. Army Installation Management Command at Fort Sam Houston in order to determine whether the barrack walls and ceilings at Fort Jackson were contaminated with asbestos between December 1965 and May 1966.  If assistance is needed, contact the Compensation and Pension (C&P) Service Policy Staff (211).  See M21-1MR, Part IV, Subpart II, Chapter 2, Section C, Topic 9. 

2.  If there is credible evidence that the Veteran was exposed to asbestos in service, then afford the Veteran a VA examination by a pulmonary specialist to determine:  

a).  Whether the Veteran has a lung disease associated with exposure to asbestos, such as interstitial pulmonary fibrosis or asbestosis and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current lung disease is the result of exposure to asbestos in service.   






In formulating the opinion, the VA examiner is asked to consider that the Veteran had many years of post-service occupational exposure to asbestos, which began within the year after service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA physician is asked to clarify whether actual causation cannot be determined because there are other potential causes, such as post-service asbestos exposure, and the in-service exposure is not more likely than any other to cause the Veteran's current lung disease and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

3.  After the requested development is completed, adjudicate the claim.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


